DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-13, and 18-31 are rejected under 35 U.S.C. 103 as being unpatentable over Reinders (US 20130310828 A1)  in view of Stern (US 5,755,715) and Berger (US 20150005758 A1). 
Regarding claim 1, Reinders teaches a medical device (Fig. 2; transducer-based device 200) system comprising: a structure (Fig. 2; structure 218);  a plurality of transducers located on the structure (Fig. 2; plurality of transducers 220); a shaft member (Fig. 2; catheter 206 includes an elongated flexible shaft member appropriately sized to be delivered percutaneously) configured to percutaneously deliver the structure to a location within a patient, the shaft member comprising a distal end portion and a proximal end portion, at least part of the shaft member sized to be percutaneous deliverable toward the location within the patient distal end portion ahead of the proximal end portion;  a plurality of conductors (Fig. 2; conductors 216) coupled to the plurality of transducers, at least a portion of each conductor of the plurality of conductors located within the shaft member; and a controller (Fig. 1; system 100 for activating transducers including a data processing system 110 an input-output device system  120 and a processor-accessible memory device system 130) operatively coupled to the plurality of transducers and configured to cause delivery of electrical power to the plurality of transducers via the plurality of conductors, wherein the controller is configured to cause delivery, via a first set of the plurality of conductors, of first electrical power to a transducer set of the plurality of transducers, the first electrical power sufficient to cause, if delivered for a first time period, a portion of the shaft member to transition from a first temperature to a temperature determined sufficient to cause thermally-induced tissue cellular damage (Para. [0035] discusses the device as being configured to cause ablation through a selected ablation path by ablation-activating transducers)
However, Reinders fails to teach the temperature that the portion of the shaft member transitions to immediately upon conclusion of the first time period from a first temperature as being a steady-state temperature. 
Stern teaches systems and methods (Col. 1, Lines 25- 45) which employ energy emitting electrodes to heat tissue. This system may be for ablating tissue through applied radio frequency (RF) energy. The temperature of tissue being ablated (Abstract) during this applied RF energy is monitored by the system and used to control the application of energy. 
Stern further teaches the temperature at the end of a time period which encompasses an ablation procedure as reaching a steady-state temperature (Fig. 6B; t=13 shows the temperature as being expressed in terms of a nonlinear function as the slope flattens out while the temperature approaches the preselected temperature value for tissue ablation). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Stern into the device of Reinders as Stern teaches (Col. 1, Lines 40-52) the desirability of monitoring tissue temperature so as to reliably control the ablation of energy encompassing the procedure to ablate body tissue, as this results in a therapeutic effect which is consistent and predictable in fashion.
Reinders further fails to teach the controller being configured to cause delivery of the first electrical power to the transducer set for a second time period, the second time period shorter than the first time period, and the delivery of the first electrical power to the transducer set for the second time period (a) sufficient to cause tissue ablation via the transducer set, and (b) sufficient to cause the portion of the shaft member to transition from the first temperature to a second temperature immediately upon conclusion of the second time period, the second temperature less than the steady-state temperature and determined insufficient to cause thermally-induced tissue cellular damage.  
Berger teaches (Para. [0019]- [0020]) using an electrosurgical system to apply radio frequency (RF) energy to ablate tissue. The system, while employing a method of applying ablative energy to tissue, monitors the evolution of tissue damage. This tissue damage specifically relevant to the invention of Berger is the creation of steam pop, which is monitored as a function of time. 
Berger further teaches the controller (Fig. 1A; signal processor 40) being configured to cause delivery of the first electrical power (Fig. 3; graph showing tissue temperature evolution during ablation, shows ABLATION #1 referred to as curve 200, which depicts the first ablation procedure) to the transducer set (Fig. 1A; electrode 28) for a second time period (Fig. 3; time instance T1), the second time period shorter than the first time period (Fig. 3; the completion or end of the ablation procedures is indicative of the first time period), and the delivery of the first electrical power to the transducer set for the second time period (a) sufficient to cause tissue ablation via the transducer set (Para. [0041]- [0045] discuss the curve 200 as representing an ablation procedure, with the time period on the curve prior to T1 being the ablation procedure where ablation is occurring but there is a very low probability of steam pop), and (b) sufficient to cause the portion of the shaft member to transition from the first temperature to a second temperature immediately upon conclusion of the second time period (Fig. 3; the temperature transitions at the time T1, from a temperature at the start of the procedure to a temperature which is that of a steam pop temperature threshold 218, the threshold being the upper temperature limit of the tissue damage from steam pop being unlikely to have events occur), the second temperature less than the temperature of the shaft member immediately upon conclusion of the first time period (Fig. 3; the temperature of the ablation procedure curve 200 at the time T1 is shown as being lower than the temperature at the end of the ablation procedure), and determined insufficient to cause thermally-induced tissue cellular damage (Fig. 3 & Para. [0039]- [0040] discuss the point at which the curve passes, or exceeds, the threshold as being the point which is highly indicative of steam pops occurring, the temperature at T1 has not exceeded this value and therefore is not sufficient to cause thermally-induced cellular damage).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Berger into the device of Reinders as Berger teaches (Para. [0020]- [0023]) more efficient control to better perform procedures while minimizing safety risks to patient tissue and undesirable damage.  
Regarding claim 2, Berger further teaches the medical device system of Claim 1, wherein delivery of the first electrical power to the transducer set, if delivered for a third time period longer than the second time period, is sufficient to cause the portion of the shaft member to transition from the first temperature to a third temperature, the third temperature determined sufficient to cause thermally-induced tissue cellular damage (Fig. 3; graph showing tissue temperature evolution during ablation shows curve 200 of ablation #1, which increases from an initial point in time through times T1 and T2, with T2 being longer than T1, and having a temperature which is greater than the steam pop temperature threshold. The temperatures above the steam pop temperature threshold are indicative of the occurrence times of steam pop).  
Regarding claim 3, Berger further teaches the medical device system of Claim 2, wherein the third time period is shorter than the first time period (Fig. 3; graph showing tissue temperature evolution during ablation shows T2 as being a time prior to either a steady-state temperature or a conclusion of a procedure occurring).  
Regarding claim 7, Stern further teaches the medical device system of Claim 1, wherein the first temperature is an ambient temperature of the portion of the shaft member (Fig. 6B; displays the temperature measured at the time being t=0, where the value progressively increases in a straight line, where there is no application of energy at the beginning time).  
Regarding claim 8, Stern further teaches the medical device system of Claim 1, wherein the first temperature is less than or equal to a temperature of a portion of the patient that the at least part of the shaft member is percutaneously deliverable through (Col. 4; Lines 25- 35, the temperature sensing element is discusses as being exposed at the tip end of the ablation electrode for tissue contact).  
Regarding claim 9, Reinders further teaches the medical device system of Claim 1, wherein the transducer set is a first transducer set and the controller is configured to cause particular electrical power to be delivered to at least a second transducer set of the plurality of transducers, the particular electrical power delivered to at least the second transducer set prior to the delivery of the first electrical power to the first transducer set, and wherein the first temperature is a temperature of the portion of the shaft member after the particular electrical power is delivered to at least the second transducer set (Para. [0008]- [0011] & [0154] discuss the device as having a plurality of transducers in first and second transducer sets, and temperatures being measured and target temperatures adjusted between the first and second transducer set based off of the temperature measurements).  
Regarding claim 10, Reinders further teaches the medical device system of Claim 9, wherein the particular electrical power delivered to at least the second transducer set is sufficient to cause tissue ablation via the second transducer set (Para. [0029]).  
Regarding claim 11, Stern further teaches the medical device system of Claim 1, wherein the first temperature is a temperature of the portion of the shaft member prior to the controller causing electrical power to be delivered to any transducer of the plurality of transducers (Fig. 6B; t=0 to t=2  is the initial increase in thermal ablation energy after the initial temperature portion).  
Regarding claim 12, Stern further teaches the medical device system of Claim 1, wherein the first temperature is a temperature of the portion of the shaft member prior to the controller causing electrical power to be delivered to any particular transducer of the plurality of transducers to cause the particular transducer to emit energy sufficient for tissue ablation (Fig. 6B; t=0 to t=2  is the initial increase in thermal ablation energy after the initial temperature portion).  
Regarding claim 13, Reinders further teaches the medical device system of Claim 1, comprising at least a first temperature sensor configured to sense the first temperature, the second temperature, or both the first temperature and the second temperature (Para. [0210] discusses the device as sensing the temperature through the transducer).  
Regarding claim 18, Reinders further teaches the medical device system of Claim 1, wherein the shaft member comprises at least a first lumen extending between the proximal end portion of the shaft member and the distal end portion of the shaft member, and wherein the plurality of conductors are located in the first lumen (Para. [0229] discusses the catheter as comprising one or more lumens which may carry one or more communications or power paths, such as electrical conductors).  
Regarding claim 19, Reinders further teaches the medical device system of Claim 1, wherein the shaft member comprises at least a first lumen extending between the proximal end portion of the shaft member and the distal end portion of the shaft member, and wherein the structure is configured to be delivered through the first lumen as the structure is percutaneously delivered toward the location within the patient (Para. [0229] discusses the catheter as comprising one or more lumens which may carry one or more communications or power paths, such as electrical conductors).  
Regarding claim 20, Reinders further teaches the medical device system of Claim 1, wherein at least part of each conductor of the plurality of conductors is located within the portion of the shaft member (Para. [0229] “catheter 206 may contain one or more lumens … the lumens may carry one or more electrical conductors 216).  
Regarding claim 21, Reinders further teaches the medical device system of Claim 1, wherein the structure is physically coupled to the distal end portion of the shaft member (Fig. 2; catheter 206 being connected to structure 218).  
Regarding claim 22, Reinders further teaches the medical device system of Claim 1, wherein the shaft member comprises a length along the shaft member extending between the proximal end portion of the shaft member and the distal end portion of the shaft member, the length sufficient to position the proximal end portion of the shaft member at a location outside the patient during a state in which the structure is located at the location within the patient (Para. [0229] discusses the electrical conductors being accessible externally from a patient in which the transducer based device is inserted).  
Regarding claim 23, Reinders further teaches the medical device system of Claim 1, wherein the structure is selectively moveable between a delivery configuration in which the structure is suitably sized to be percutaneously deliverable to the location within the patient, and a deployed configuration in which the structure is sized too large to be percutaneously deliverable to the location within the patient (Para. [0014]).  
Regarding claim 24, The medical device system of Claim 1, wherein the controller is configured to determine the second temperature based at least on a predictive model and (a) information related to the first temperature, (b) information related to the first electrical power, (c) information related to the second time period, or a combination of two or all of (a), (b), and (c) (Para. [0011], [0022] and [0045] discuss the processor as being able to estimate the evolution of steam pressure in tissue, caused by the ablation energy as a function of time to predict the occurrence time of a steam pop event, which is determined based on temperature, the second temperature being at T1, which is discussed as being estimated based on a curve function or by measurements or data from as soon as the ablation starts).  
Regarding claim 25, Stern further teaches the medical device system of Claim 1, wherein the steady-state temperature is determined sufficient to cause thermally-induced tissue cellular necrosis.  (Col. 3, Lines 50-65 discuss the procedure as creating lesions in tissue through the ablating action, which occurs during the steady-state portion of the treatment)
Regarding claim 26, Berger further teaches the medical device system of Claim 2, wherein the third temperature is determined sufficient to cause thermally-induced tissue cellular necrosis (Fig. 3; graph showing tissue temperature evolution during ablation, shows the temperature at T2 of ablation #1 as being above the steam pop temperature threshold, which indicates the occurrence of steam pop).  
Regarding claim 27, Reinders further teaches the medical device system of Claim 1, wherein each transducer of the plurality of transducers comprises a respective one of a plurality of electrodes (Para. [0039] discusses the transducers including a respective electrode having an energy transmission surface).  
Regarding claim 28, The medical device system of Claim 1, wherein the first temperature is a temperature of the portion of the shaft member at the start of the first time period (Fig. 6B; t=0 to t=2  is the initial increase in thermal ablation energy after the initial temperature portion).  
Regarding claim 29, Reinders further teaches the medical device system of Claim 1, wherein the portion of the shaft member does not include any of the plurality of transducers (Fig. 2; catheter 206 including shaft member contains electrical conductors 216 transducer-based device 200 is located distal to the shaft member).  
Regarding claim 30, Reinders further teaches the medical device system of Claim I, wherein the portion of the shaft member does not include any ablation transducer (Fig. 2; catheter 206 including shaft member contains electrical conductors 216 transducer-based device 200 is located distal to the shaft member).  
Regarding claim 31, Reinders further teaches the medical device system of Claim 1, wherein the portion of the shaft member does not include any therapeutic transducer (Fig. 2; catheter 206 including shaft member contains electrical conductors 216 transducer-based device 200 is located distal to the shaft member).  

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Reinders (US 20130310828 A1) in view of Stern (US 5,755,715) and Berger (US 20150005758 A1) further in view of Baker (US 5,957,920). 
Regarding claim 4, Reinders/Stern/Berger teaches the medical device system of Claim 1. 
However, Reinders/Stern/Berger fails to teach the medical device system wherein the second temperature is a temperature within a range of 43 to 60 degrees Celsius, inclusive.  
Baker teaches (Abstract) a therapeutic instrument and technique for delivering thermal energy to target tissue, through applying RF electrodes, at a distal portion of an electrode, to thermally treat, also referred to as to damage cells, the target tissue.
Baker further teaches the temperature which indicates cellular damage, as being within a range of 43 to 60 degrees Celsius, inclusive (Col. 13, Lines 40-55; discusses the temperature which is reached by target tissue, but does not cross a threshold into causing cell damage, this temperature level referred to as T.sub.cd, is preferably within the range 45 to 50 degrees Celsius).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Baker into the device of Reinders/Stern/Berger, as Baker teaches (Col. 3; Lines 50-67) this temperature range as being relevant to the temperature required to have the desired outcome correlated to cellular damage being induced.  
Regarding claim 5, Reinders/Stern/Berger teaches he medical device system of Claim 1. Berger further teaches the second time period is shorter than 10 minutes.  
However, Reinders/Stern/Berger fails to teach the medical device wherein the second temperature is a temperature less than or equal to 48 degrees Celsius. 
Baker further teaches the medical device wherein the second temperature is a temperature less than or equal to 48 degrees Celsius (Col. 13, Lines 40-55; discusses the temperature which is reached by target tissue, but does not cross a threshold into causing cell damage, this temperature level referred to as T.sub.cd, is preferably within the range 45 to 50 degrees Celsius). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to further incorporate the teachings of Baker into the device of Reinders/Stern/Berger as taught in the rejection of claim 4.
Regarding claim 6, Reinders/Stern/Berger teaches the medical device system of Claim 1. Berger further teaches the second time period is shorter than 1 minute.  
However, Reinders/Stern/Berger fails to teach the medical device wherein the second temperature is a temperature less than or equal to 60 degrees Celsius. 
Baker further teaches the medical device wherein the second temperature is a temperature less than or equal to 60 degrees Celsius (Col. 13, Lines 40-55; discusses the temperature which is reached by target tissue, but does not cross a threshold into causing cell damage, this temperature level referred to as T.sub.cd, is preferably within the range 45 to 50 degrees Celsius).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to further incorporate the teachings of Baker into the device of Reinders/Stern/Berger as taught in the rejection of claim 4.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Reinders (US 20130310828 A1) in view of Stern (US 5,755,715) and Berger (US 20150005758 A1) further in view of Marion.
Regarding claim 14, Reinders in view of Stern and Berger teaches the medical device system of Claim 13.
However, Reinders/Stern/Berger fails to teach the system wherein the first temperature sensor is located on or in the shaft member.
Marion teaches an electrosurgical system containing a probe with a radiofrequency electrode located on the distal end for thermal tissue treatments, such as monitoring and controlling temperature during ablation procedures. 
Marion further teaches (Fig. 6A; probe 10 contains a temperature sensor 70 which is mounted directly upon the shaft 13) the first temperature sensor being located on or in the shaft member. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Marion into the device of Reinders/Stern/Berger as Marion teaches (Para. [0010]- [0011]) the temperature sensor as being desirably distanced from the electrode structure so that the sensor may be removed from the influence of the electrode structure. 
Regarding claim 15, Marion further teaches the medical device system of Claim 14, wherein the distal end portion of the shaft member comprises a distal end, and the proximal end portion of the shaft member comprises a proximal end, and the first temperature sensor is located on or in the shaft member at a location closer to the distal end of the shaft member than to the proximal end of the shaft member (Para. [0008] discusses the temperature sensor as being spaced a distance away, e.g., 5 mm, from the distal tip, also referred to as the electrode structure).  
Regarding claim 16, Marion further teaches the medical device system of Claim 14, wherein the distal end portion of the shaft member comprises a distal end, and the proximal end portion of the shaft member comprises a proximal end, and wherein the first temperature sensor is located on or in the shaft member at a location closer to the proximal end of the shaft member than to the distal end of the shaft member (Para. [0008] discusses the device as having a shaft with a distal end and a proximal end, with an electrode structure located at the distal end. [0008] further discusses the temperature sensor as being spaced a distance away, e.g., 5 mm, from the distal tip, also referred to as the electrode structure).  
Regarding claim 17, Marion further teaches the medical device system of Claim 13, wherein the first temperature sensor is provided at least in part by a first conductor, at least a portion thereof located in the shaft member, and wherein the controller is configured to determine the first temperature, the second temperature, or both the first temperature and the second temperature based at least on a resistance of at least part of the first conductor (Para. [0009] discusses the temperature sensor as comprising any number of sensors, such as thermocouples, thermistors, or resistance temperature detectors).  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
US 20040122420 A1 – teaches graphs of temperature profiles of tissue during ablation procedures, both in the prior art where the temperature reaches a steady state temperature with the time increasing, and a graph of the present invention, with a lower and higher steady state temperature occurring with time 
US 20080188913 A1 – teaches graphs of temperature profiles of tissue during ablation procedures, the temperatures being dependent on the parameters applied during a specific procedure
US 20110077641 A1 – teaches graphs of temperature profiles of tissue during ablation procedures, specifically prior to energy supplied, while energy is supplied, and once the temperature reaches a desired steady state temperature
US 6,123,702 – teaches of graph of a temperature profile of tissue during an ablation procedure, the temperature comprising multiple steady state temperatures to create desired tissue effects
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        

/L.R.L./Examiner, Art Unit 3794